DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 9/1/2021.  
Claims 24, 25, 37 and 38 have been amended.  
The 35 U.S.C. 112(b) rejection has been withdrawn.  

Response to Arguments




Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive.
Applicant’s arguments are directed to an eNB Global id.  (See Page 8)  The Examiner has not cited the eNB Global id, but rather the eNB S1-AP UE id.  Accordingly, Applicant’s arguments are not commensurate to the portions cited within Serraville and not persuasive. 

Claim Rejections - 35 USC § 102






The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 24-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serravalle EP-2,519,043A1.
Regarding claim 24, Serravalle teaches a method of message validation performed by a network node, the method comprising:
receiving, over an interface between the network node (Fig. 8A [eNB]) and a further network node (Fig. 8A [MME]), a message comprising paired user equipment (UE) identifiers for UE identification (Fig. 8A [eNB S1-AP UE id]) over the interface to the network node and further network node (Page 6 [0044]), respectively; 
responsive to determining that the identifier for UE identification to the network node uniquely identifies a UE to the network node, determining that the message is valid irrespective of whether the identifier for UE identification to the further network node uniquely identifies the UE to the further network node.  (Page 10 [0044] “The eNodeB S1-AP UE Identity 65 is allocated to uniquely identify the UE over the S1 interface within the eNodeB 61” and Page 7 [0059-0060])
Regarding claim 25, Serravalle teaches wherein determining that valid the message is in further response to determining that the paired identifiers jointly identify a logical connection of the UE known to the network node.  (Page 7 [0059-0061])
Regarding claim 26, Serravalle teaches wherein the network node is a radio access node.  (Fig. 8A [eNB] and Page 8 [0064])
Regarding claim 27, Serravalle teaches wherein the network node is a core network node.  (Fig. 8B [MME] and Page 8 [0065])

Regarding 29, Serravalle teaches wherein the further network node is a core network node. (Fig. 8A [MME] and Page 8 [0064])
Regarding claim 30, Serravalle teaches a method of error detection performed by a network node, the method comprising:
receiving, over an interface between the network node and a further network node, a message comprising paired user equipment (UE) identifiers for UE identification over the interface to the network node and further network node, respectively; (Page 6 [0044])
irrespective of whether the identifier for UE identification to the further network node uniquely identifies a UE to the further network node, determining that the message is invalid in response to at least one of:
determining that the identifier for UE identification to the network node fails to uniquely identify a UE to the network node; (Page 7 [0051-0053]) 
determining that the paired UE identifiers fail to jointly identify a logical UE connection known to the network node.  (Page 7 [0053])
Regarding claim 31, Serravalle teaches initiating an error indication procedure to release, by the further network node, of a logical connection of a UE identified by at least one of the paired identifiers.  (Page 7 [0053])
Regarding claim 32, Serravalle teaches responsive to determining that the paired UE identifiers fail to jointly identify the logical UE connection known to the network node, releasing a logical connection of a UE identified by the identifier for UE identification to the network node.  (Page 7 [0053-0057])

Regarding claim 24, Serravalle teaches wherein the network node is a core network node.  (Fig. 8B [MME] and Page 8 [0065])
Regarding claim 35, Serravalle teaches wherein the further network node is a radio access network node.  (Fig. 4B [71] and Page 6 [0048])
Regarding 36, Serravalle teaches wherein the further network node is a core network node. (Fig. 8A [MME] and Page 8 [0064])
Regarding claims 37-42, the limitations of claims 37-42 are rejected as being the same reasons set forth above in claims 24-29.  Additional structure can be seen in Figs. 2/3 (base station/MME) and in the corresponding description on Pages 5-6 [0036-0037]. 
Regarding claims 43-49, the limitations of claims 43-49 are rejected as being the same reasons set forth above in claims 30-36.  Additional structure can be seen in Figs. 2/3 (base station/MME) and in the corresponding description on Pages 5-6 [0036-0037].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew C Sams/Primary Examiner, Art Unit 2646